Case 2:19-cv-12558-LJM-SDD ECF No. 13 filed 10/10/19                PageID.68   Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


TERRY D. FABRICANT,

              Plaintiff,
                                                  CIVIL NO. 19-12558
              V.                                  HON. LAURIE J. MICHELSON

TOP FLITE FINANCIAL, INC.,

              Defendant.
                               /

                               ORDER OF DISMISSAL

       Pursuant to the Notice of Voluntary Dismissal (ECF No. 12), this case is hereby

DISMISSED WITHOUT PREJUDICE. See I, 1 F.3d 441, 445 (6th Cir. 1993) (“[A]

Rule 41(a)(1) notice of dismissal is self-effectuating, leaving no basis upon which a

District Court can prevent such a dismissal.”).

       SO ORDERED.


                                                  s/Laurie J. Michelson
                                                  LAURIE J. MICHELSON
Dated: October 10, 2019                           U.S. DISTRICT JUDGE


                             CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of
record and any unrepresented parties via the Court=s ECF System to their respective email
or First Class U.S. mail addresses disclosed on the Notice of Electronic Filing on October
10, 2019.

                                                  s/Erica Karhoff
                                                  Case Manager
